Citation Nr: 0022967	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  96-18 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
service connection for a left wrist disability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for post-operative residuals of a left navicular 
fracture between November 9, 1992 and March 27, 1996.

3.  Entitlement to a disability rating in excess of 20 
percent for post-operative residuals of a left navicular 
fracture beginning April 1, 1997.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from October 
1981 to May 1986.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Atlanta, Georgia Regional Office (RO) of the Department 
of Veterans Affairs (VA).  While the case was in appellate 
status, the RO increased the appellant's disability 
evaluation for the left wrist disability from 10 to 20 
percent, effective from April 1, 1997; however, it is 
presumed that he is seeking the maximum benefit allowed by 
law and regulation, and "it follows that such a claim remains 
in controversy where less than the maximum available benefit 
is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  It is 
also noted that the appellant appealed the initial 10 percent 
rating that was assigned to the left wrist disability after 
service connection was granted.  As such, the guidance of 
Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.  Thus the issues are as set out on the title 
page.

In May 2000, a videoconference hearing was held between 
Atlanta and Washington, DC, before the undersigned, who is 
the Board Member making this decision and who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102.  A transcript of that hearing is of 
record.



FINDINGS OF FACT

1.  In October 1998, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the appellant withdrawing his appeal as to the issue of 
entitlement to an earlier effective date for the grant of 
service connection for the left wrist disability.

2.  All available and relevant evidence necessary for 
disposition of the increased rating issues on appeal has been 
obtained by the RO.

3.  The appellant is right-handed.

4.  The appellant's left wrist disability has been manifested 
since 1992 by subjective complaints of limited motion with 
pain on use and consistent notation by medical personnel of 
these complaints, as well as tenderness in the snuffbox area 
and use of medication to control the pain.

5.  Radiographic examination demonstrates degenerative 
changes of the left distal radius and left radiocarpal 
osteoarthritis.

6.  For the period between November 9, 1992 and March 27, 
1996, there is no physical or radiographic evidence of actual 
left wrist ankylosis, either favorable or other than 
favorable, nonunion of the upper half of the radius, nonunion 
of the left radius in the lower half with false movement or 
impairment of supination or pronation of the left forearm.  
There is no evidence of loss of use of the left hand.

7.  Beginning April 1, 1997, there is no physical or 
radiographic evidence of actual left wrist ankylosis, either 
favorable or other than favorable, nonunion of the left 
radius in the lower half with false movement and marked 
deformity or impairment of supination or pronation of the 
left forearm.  There is no evidence of loss of use of the 
left hand.

8.  The appellant's post-operative residuals of a fracture of 
the left scaphoid bone do not present an exceptional or 
unusual disability picture not contemplated by the rating 
schedule.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of his 
Substantive Appeal on the issue of entitlement to an earlier 
effective date for the grant of service connection for a left 
wrist disability have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(1999).

2.  The criteria, both schedular and extraschedular, for an 
evaluation in excess of 10 percent for the left wrist 
disability were not met between November 9, 1992 and March 
27, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.20, 4.40, 4.45, 4.55, 4.59, 4.69, 4.71a, Diagnostic Codes 
5010-5003, 5212-5215 (1999); Fenderson v. West 12 Vet. App. 
119 (1999).

3.  The criteria, both schedular and extraschedular, for an 
evaluation in excess of 20 percent for the left wrist 
disability have not been met beginning April 1, 1997.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 
4.45, 4.55, 4.59, 4.69, 4.71a, Diagnostic Codes 5010-5003, 
5212-5215 (1999); Fenderson v. West 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier effective date claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law as to this issue for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of the earlier effective 
date claim and it is dismissed without prejudice.

II.  Increased rating claims.

Initially, the Board concludes that the appellant's claims of 
entitlement to increased evaluations for the residuals of a 
left scaphoid fracture are well grounded within the meaning 
of the statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a).  When a veteran is awarded service connection for 
a disability and appeals the RO's rating determination, the 
claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a).  In the instant case, 
there is ample medical and other evidence of record, the 
appellant has been provided hearings and recent VA 
examinations, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  38 
C.F.R. §§  4.1, 4.2, 4.10.  Evidence of the present level of 
disability is found in the reports of the VA medical 
examinations conducted in December 1992, July 1993, December 
1994, October 1996, April 1998, and December 1998; reports 
of VA medical treatment rendered between 1995 and 1998; and 
testimony given by the appellant at hearings in February 
1996 and May 2000.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The higher of two disability evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology.  38 C.F.R. § 4.40. 

Furthermore, under 38 C.F.R. § 4.40, functional loss may be 
due to pain, if supported by adequate pathology and evidenced 
by visible behavior on motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  The provisions of 
38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into 
whether there is limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Under 38 C.F.R. § 4.59 
painful motion is an important factor of disability from 
arthritis and actually painful joints are entitled to at 
least the minimum compensable evaluation.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Under Diagnostic Code 5010, traumatic arthritis, 
substantiated by X-ray findings, is rated as analogous to 
degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  Diagnostic Code 5003.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Full forearm pronation is from 0 to 80 degrees and full 
forearm supination is from 0 to 85 degrees.  Normal 
dorsiflexion (extension) of the wrist is from zero to 70 
degrees and normal palmar flexion is from zero to 80 percent.  
Normal ulnar deviation of the wrist is from zero to 45 
degrees and normal radial deviation is from zero to 20 
degrees.  38 C.F.R. § 4.71, Plate I.

The pertinent regulations provide different ratings for 
disabilities of the major or minor extremity.  Handedness for 
the purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  38 C.F.R. § 4.69.  
The evidence of record demonstrates that the appellant is 
right-handed.  (See service medical records and July 1993 VA 
examination).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The appellant's service-connected residuals of left navicular 
fracture disability is a condition which is not listed in the 
ratings.  The 10 and 20 percent ratings of record were 
assigned by analogy under 38 C.F.R. Part 4, Diagnostic Codes 
5212 and 5215.  These codes are for impairment of the radius 
and limitation of motion of the wrist.

In rating the minor extremity under Diagnostic Code 5212, a 
10 percent evaluation is warranted for malunion with bad 
alignment of the radius.  A 20 percent evaluation is 
warranted for nonunion of the radius in the upper half or for 
nonunion in the lower half without loss of bone substance or 
deformity.  A 30 percent evaluation is warranted when there 
is nonunion in the lower half with false movement and with 
loss of bone substance (one inch (2.5 cm) or more) and marked 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5212.

In the minor extremity, limitation of supination of the 
forearm warrants a 10 percent evaluation if it is limited to 
30 degrees or less, and limitation of pronation of the 
forearm warrants a 20 percent evaluation if the motion is 
lost beyond the last quarter of the arc and the hand does not 
approach full pronation or if that motion is lost beyond the 
middle of the arc.  38 C.F.R. § 4.17a, Diagnostic Code 5213.

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist in 
line with the forearm warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5215.  A 10 percent rating is 
the highest evaluation assignable under this code.  Ratings 
higher than 10 percent can be assigned under Diagnostic Code 
5214 for various degrees of ankylosis.  Ankylosis of the 
wrist on the minor side is rated 20 percent for favorable 
ankylosis, 30 percent for ankylosis in any other position 
except favorable, and 40 percent for unfavorable ankylosis in 
any degree of palmar flexion, or with ulnar or radial 
deviation.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  A 
higher rating of 60 percent could also be assigned under 
Diagnostic Code 5125, loss of use of the hand, which is 
accompanied by entitlement to special monthly compensation.

The appellant testified at his February 1996 hearing that he 
first received a brace for his left wrist the previous month 
and that he still could not use his hand properly, even with 
the brace.  He stated that he could not do heavy lifting.  
See Hearing Transcript pp. 3-5.  He also testified that he 
had decreased strength, that he could not twist his wrist, 
that he could not make a tight fist and that his hand would 
hurt if not kept warm.  See Hearing Transcript p. 6.

The appellant subsequently testified at his May 2000 hearing 
that the bone graft he underwent in 1996 was unsuccessful and 
that he therefore underwent additional surgery, namely a 
proximal row carpectomy.  He stated that the second procedure 
resulted in the removal of three bones from his left wrist.  
See Videoconference Hearing Transcript p. 2.  The appellant 
also testified that he still had a lot of pain and that he 
had to take Tylenol or Advil two to three times per day for 
that pain.  See Videoconference Hearing Transcript pp. 3-4.  
He reported that, in the course of his employment, he had to 
use a shovel, a pick and a jackhammer and such use would 
cause pain.  The appellant further testified that he suffered 
from swelling in his hand and that he had to cut back on his 
activities due to the pain.  See Videoconference Hearing 
Transcript p. 3.  He stated that he had not suffered any 
negative repercussions on his current job from the 
limitations caused by his left wrist disability.  See 
Videoconference Hearing Transcript p. 6.

	A.  Period between November 9, 1992 and March 27, 1996.

The appellant underwent a VA examination in December 1992.  
He complained of pain and aching in the left hand in cold 
weather and when lifting 20 pounds or more.  He also 
complained of pain on twisting of the wrist, as well as 
numbness over the flexor surface of the wrist.  On physical 
examination, the appellant demonstrated dorsiflexion 
(extension) of his left wrist of 60 degrees; palmar flexion 
of 75 degrees; radial deviation of 20 degrees; and ulnar 
deviation of 30 degrees.  These motions were accomplished 
with pain.  The examiner stated that the appellant 
demonstrated pain on supination and that there was moderate 
tenderness over the carpal tunnel region and mild tenderness 
of the anatomic snuffbox on palpitation.  There was mild 
atrophy of the thenar eminence.  Digits were noted to have 
full range of motion on flexion and extension.  Handgrip was 
5/5 bilaterally and the sensory examination was intact.  The 
examiner stated that the clinical examination revealed no 
gross deformity.  An x-ray of the left wrist showed a 
fracture of the proximal third of the left scaphoid bone with 
fragments separated by 3 millimeters.  The bones were 
somewhat sclerotic suggesting nonunion with possible 
avascular necrosis of the distal fragments.  There were no 
other fractures or soft tissue swelling.  Bone mineralization 
was otherwise normal.

The appellant underwent another VA examination in July 1993; 
he was noted to be employed as a forklift operator and to 
have not missed work due to the wrist disability.  He 
complained of stiffness, weather sensitivity and severe 
intermittent pain in the left wrist.  On physical 
examination, there was no swelling, deformity or other 
impairment of the joint.  The appellant demonstrated 
dorsiflexion (extension) of his left wrist of 50 degrees; 
palmar flexion of 30 degrees; and ulnar deviation of 35 
degrees.  The examiner rendered a diagnosis of tenderness of 
the volar left wrist carpal retinaculum proximately related 
to the fracture.  The same clinical findings were made during 
the December 1994 VA examination.  Radiographic examination 
revealed a chronic scaphoid waste fracture with clearly 
visible fracture separation.  The radiographic appearance was 
consistent with nonunion.  Secondary radiocarpal 
osteoarthritis was noted.

A VA clinic note, dated in December 1995, indicates that the 
left wrist range of motion was limited to 40 degrees of 
dorsiflexion and 30 degrees of palmar flexion.  In January 
1996, the appellant received outpatient treatment at a VA 
clinic.  He complained of pain on motion.  There was no 
radiculopathy, swelling or increase in temperature.  The 
appellant demonstrated full range of motion with 2+ 
tenderness in the snuffbox area.  There were no 
neurofunctional deficits.  Later that month, the appellant 
was fitted with a wrist splint and instructed in wrist range 
of motion exercises.  In February 1996, the appellant was 
noted to have full range of motion with mild tenderness in 
the snuffbox area.  There were no neurofunctional deficits.  
In March 1996, the appellant demonstrated tenderness at the 
snuffbox.  Pain with wrist range of motion was noted.

After considering the record, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability rating in excess of 10 percent for the period 
between November 1992 and March 1996.  There is no medical 
evidence of record indicating that the appellant demonstrated 
any left wrist ankylosis between November 1992 and March 
1996, and therefore Diagnostic Code 5214 is not for 
application.  Nonunion in the upper half of the radius was 
not demonstrated, nor was nonunion in the lower half with 
false movement demonstrated.  Furthermore, the evidence of 
record does not show that the appellant demonstrated any 
limitation of his ability to pronate his left forearm such 
that a higher evaluation would be warranted.  The Board notes 
that only a 10 percent evaluation is available for supination 
that is much more restricted than that demonstrated by the 
appellant who was able to supinate, albeit with pain.  In 
addition, no multiple impaired finger movements due to tendon 
tie-up, muscle or nerve injury were clinically demonstrated 
which would warrant a separate evaluation.

The medical evidence of record shows that between the 
December 1992 VA examination and the March 1996 VA outpatient 
treatment, the appellant demonstrated a decrease in his 
capacity to dorsiflex and palmar flex his left wrist, a 
decrease in his ulnar and radial deviation, tenderness over 
the snuffbox area and pain on motion.  However, he still 
maintained motion that was between approximately half to the 
full normal amount of wrist motion.  The RO rated the left 
wrist disability as being the equivalent of, or analogous to, 
dorsiflexion of less than 15 degrees or zero degrees of 
palmar flexion under Diagnostic Code 5215.  This was based on 
loss of motion in all planes, tenderness of the wrist, pain 
on use and loss of function.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.44, 4.45 and 4.59.  However, while the 
appellant's left wrist disability did more nearly approximate 
the 10 percent evaluation under Diagnostic Code 5215 for the 
period between November 1992 and March 1996, it did not more 
nearly approximate a 20 percent or higher evaluation under 
any other pertinent Diagnostic Code.  

Finally, while arthritic changes were noted in the December 
1994 x-ray, there is no basis for assignment of a separate 
rating.  Ratings under Diagnostic Code 5010-5003 are assigned 
on the basis of limitation of motion.  As noted above, 
limitation of motion forms the basis for the 10 percent 
rating assigned between November 1992 and March 1996.  Thus, 
separate functions were not impaired.  The same impairment 
cannot be compensated twice.  38 C.F.R. §§ 4.14, 4.56.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  Since the preponderance of the evidence is against 
an allowance of an evaluation in excess of 10 percent at any 
time between November 1992 and March 1996, the benefit of the 
doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).

	B.  Period beginning April 1, 1997.

As noted in the October 1998 letter from a VA physician, the 
appellant suffered a fracture of the scaphoid bone in 1982 
that failed to heal and resulted in a fibrous nonunion that 
caused chronic tenderness with limitation of wrist motion due 
to pain, as well as degenerative changes of the radiocarpal 
joint.  The physician noted that in March 1996 the appellant 
underwent a vascularized bone graft, which proved to be 
unsuccessful.  The physician also stated that in October 1997 
the appellant underwent a proximal row carpectomy, which 
involved the removal of three bones.  

The appellant underwent a VA examination between the two 
surgeries; at this October 1996 examination, he still 
complained of pain on motion and limitation of motion.  On 
physical examination, the appellant demonstrated dorsiflexion 
(extension) of his left wrist of 50 degrees; palmar flexion 
of 70 degrees; radial deviation of 20 degrees; and ulnar 
deviation of 30 degrees.

After the second operation, the appellant was in receipt of 
paragraph 30 benefits through October 1998.  Thereafter, he 
underwent a VA examination in December 1998.  He complained 
of pain in the left wrist and stated that the pain increased 
with any type of activity; the pain was said to be 3/10 at 
rest and 8/10 at work.  He also stated that he worked at the 
Water Company and that he had problems digging holes and 
installing meters.  Physical examination of his left wrist 
revealed well-healed scars.  Extension was limited to 30 
degrees and flexion was limited to 10 degrees; these were 
accomplished without pain.  Radial deviation was accomplished 
to 20 degrees and ulnar deviation to 40 degrees.  Pronation 
and supination were noted to be full and without pain.  
Testing of the left hand grip strength was 45 while he 
accomplished 115 with his right hand.  Lateral pinch was 17 
on the right and 14 on the left with pain.  The examiner 
stated that, using grip strength and range of motion, the 
appellant showed a 48 percent impairment of the left upper 
extremity under AMA guidelines.  Radiographic findings 
demonstrated evidence of the proximal row carpectomy with 
appropriate positioning of the capitate in the lunate fossa; 
there appeared to be some small bony fragments in the region 
of the anterior portion where the scaphoid bone was excised, 
as well as in the region of the lunar triquetrum 
styloidectomy.

After considering the record, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability rating in excess of 20 percent beginning April 1, 
1997.  To be entitled to a higher evaluation than 20 percent, 
the appellant would have to show loss of use of the left hand 
(60%) which he has not complained of or demonstrated - in 
fact, the appellant works full-time and he utilizes his left 
hand and wrist to operate a jackhammer and work with pick and 
shovel.  In addition, there is no evidence that the appellant 
suffers from ankylosis of the left wrist; therefore, 
Diagnostic Code 5214 is not for application.  Under 
Diagnostic Code 5215, 10 percent is the highest evaluation 
available for limitation of motion of the wrist.  Further, 
Diagnostic Code 5213 is not for application since the 
appellant exhibited full supination and pronation of the left 
forearm at the December 1998 VA examination.  Under the elbow 
and forearm codes, the appellant would have to demonstrate 
impairment of the radius equivalent to nonunion in the lower 
half with false movement and loss of bone substance (one inch 
(2.5 cm) or more) and marked deformity.  While the appellant 
did undergone the removal of three small bones of the wrist 
and has degenerative changes of the distal radius on x-ray, 
no marked deformity or false movement of the radius has been 
clinically demonstrated.  And again, no multiple impaired 
finger movements due to tendon tie-up, muscle or nerve injury 
were clinically demonstrated which would warrant a separate 
evaluation.

While the appellant does not suffer from ankylosis of the 
left wrist or false movement of the radius with marked 
deformity, consideration of the limitation of motion and pain 
associated with the post-operative residuals of the fracture 
in his left wrist, as well as the radiocarpal osteoarthritis, 
indicates that the 20 percent evaluation currently assigned 
under Diagnostic Code 5212 is appropriate and adequately 
compensates him for the orthopedic residuals of the left 
scaphoid fracture disability.  As before, there is no basis 
for assignment of a separate rating for the radiocarpal 
arthritis.  Ratings under Diagnostic Code 5010-5003 are 
assigned on the basis of limitation of motion.  As noted 
above, limitation of motion forms the basis for the 20 
percent rating assigned beginning April 1, 1997; separate 
functions were not impaired, and there is a prohibition 
against compensating the same impairment twice.  38 C.F.R. 
§§ 4.14, 4.56.  Thus, the rating schedule does not provide a 
basis for an increased evaluation for that disability after 
April 1, 1997, given the physical findings in this case.

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings after April 1, 1997, 
other than the paragraph 30 benefits.  Since the 
preponderance of the evidence is against an allowance of an 
evaluation in excess of 20 percent at any time after April 1, 
1997, the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b).

III.  Extraschedular rating.

The Board finds no evidence that the appellant's service-
connected left wrist disability presented such an unusual or 
exceptional disability picture at any time between 1992 and 
the present as to require an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  It is 
undisputed that the appellant's symptoms have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Indeed, the schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  

There is no evidence that service-connected left wrist 
disability interferes markedly with employment in a way not 
contemplated by the schedular rating.  The appellant has been 
adequately compensated, via paragraph  30 benefits for 24 
months for recovery from the two wrist surgeries.  He has not 
required any other hospitalizations, nor were there were any 
other exceptional disabling characteristics that would not be 
addressed by the schedular rating criteria.  The appellant 
himself stated that he did not miss work as a forklift 
operator due to the wrist and that he had not suffered any 
adverse action based on the amount of work he was able to 
accomplish per day at his current job.  Accordingly, the 
Board finds that the regular schedular standards applied in 
the current case adequately describe and provide for the 
appellant's disability level for his left wrist disability, 
and that the grant of an extraschedular evaluation at any 
time for that disability is not warranted.


ORDER

The appeal for the claim of entitlement to an earlier 
effective date for the grant of service connection for a left 
wrist disability is dismissed.

An evaluation in excess of 10 percent for a left wrist 
disability for the period from November 9, 1992 to March 27, 
1996, is denied. 

An evaluation in excess of 20 percent for a left wrist 
disability beginning April 1, 1997, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

